DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-29-2020 has been entered.

Claims 2, 3, 6-10, 19 and 20 have been canceled.  Claims 1, 5 and 18 have been amended.  Claim 21 has been added.  Claims 1, 4, 5, 11-18 and 21 are pending and under consideration.  

The rejection of claims 1, 4, 5, 11, 12, 14, 15 and 18 under 35 U.S.C. 103 as being unpatentable over the abstract of Bobrowicz et al (Haematologica, 2014, Vol. 99, supplement 1, page 437, reference of the IDS filed 11/10/2017) in view of Santo et al (Blood, 2012, Vol. 119, pp. 2579-2589); and the rejection of claims 1, 4, 5, 11-16, and 18 under 35 U.S.C. 103 as being unpatentable over the abstract of Bobrowicz et al and Santo et al as applied to claims 1, 4, 5, 11, 12, 14, 15 and 18 above, and further in view of Mao et al (PLOS One, 2013, Vol. 8, Issue 11, e80533) is withdrawn in light of applicant’s amendment of claims 1 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a B cell malignancy or a hematopoietic cancer that expresses CD20, does not reasonably provide enablement for a method of  treating a non-B cell malignancy or a non-hematopoietic cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The instant claims are broadly drawn to the treatment of any cancer by admisntration of the specific HDAC6 selective inhibitor of the claims with an anti-CD20 antibody.  It is well-known in the art, that B-cell malignancies and hematopoietic malignancies expressing CD20 are treated by the anti-CD20 antibodies required in the instant claims (Singh et al, Journal of Cancer Science and Therapy, 2015, Vol. 7, pp. 347-358, see Table 3 on page 353).  The specification teaches that the combination of anti-CD20 antibodies with the inventive HDAC6 selective inhibitor provides a synergistic effect.  The specification teaches that the HDAC6 inhibitor of compound A causes C20 mRNA expression resulting in cell-surface abundance of CD20 which is a potential mechanism for the synergistic effect of the inventive compound with rituximab (Example 5, page 46).   The specification provides no objective evidence that a different cancer types, such as carcinomas or sarcomas which do not express CD20, would respond to the HDCA6 selective inhibitor by upregulation of CD20 and abundance of CD20 on the cell surface.  The scope of the claims must be commensurate with the scope of enablement set forth.  Given the lack of any teachings regarding the expression of CD20 and or induced expression of CD20 

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn.  

Allowable Subject Matter
Claims 1, 4, 18 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner




/Karen A. Canella/Primary Examiner, Art Unit 1643